Citation Nr: 1526904	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-04 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left foot complex regional pain syndrome (CRPS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel






INTRODUCTION

The Veteran served on active duty from January through October of 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for left foot CRPS, with a 10 percent initial disability rating, effective October 12, 2012.  The Veteran has perfected a timely appeal in which he contests the assigned initial disability rating.

In addition to the paper claims file, a paperless electronic claims file is associated with this claim on the Virtual VA and VBMS systems.  These electronically stored records have been reviewed and considered as part of the evidentiary record.


FINDING OF FACT

For all periods relevant to this appeal, the Veteran's left foot CRPS may be characterized as involving complete paralysis of the musculocutaneous nerve (superficial peroneal), marked by a severe foot disorder manifested by moderate to severe pain during any weightbearing on his left foot; inability to ambulate without the assistance of a cane or scooter; frequent falling due to difficulty bearing weight and ambulating; swelling; constant tingling, burning, and sensitivity to touch and temperature changes; loss of sensation in his left second and third toes; discoloration; frequent absences from his occupation as a hospital nursing assistant; and inability to perform tasks around his home.


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, and no more, for left foot CRPS are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.25, 4.68, 4.72, 4.124a, Diagnostic Codes 5167, 8622 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A pre-rating letter provided to the Veteran in February 2012 provided notice of the information and evidence needed to substantiate his claim for service connection for a left foot disorder.  This letter included notice of the process in which VA assigns disability evaluations and effective dates.  Further, this notification would also apply to the "downstream" issue of entitlement to a higher initial disability rating for a service-connected left foot disability.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's service treatment records, claims submissions, lay statements, identified and relevant private treatment records, and VA treatment records have been associated with the record.  The Veteran was also afforded VA examinations of his left foot in November 2012 and March 2014.  An addendum report adding to and clarifying the opinions expressed in the November 2012 VA examination report was also obtained and associated with the claims file in January 2013.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the symptoms associated with the Veteran's left foot CRPS, their severity, and any associated functional impairment.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

As noted above, service connection for left foot CRPS was granted to the Veteran with a 10 percent initial disability rating in a February 2013 rating decision.  The initial disability rating was assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8622.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the rating being appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration.  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

The February 2013 rating decision reflects that the 10 percent initial disability rating assigned pursuant to DC 8622 was based upon the RO's determination that the Veteran's left foot CRPS was manifested primarily by moderate incomplete paralysis due to neuritis of the superficial peroneal nerve.  DCs 8522, 8622, and 8722, which provide the criteria for rating disabilities due to paralysis, neuritis, and neuralgia of the musculocutaneous (superficial peroneal) nerve, provides for a noncompensable (zero percent) disability rating for mild incomplete paralysis.  A 10 percent disability rating is warranted for moderate incomplete paralysis.  A 20 percent disability rating is assigned for severe incomplete paralysis.  A maximum schedular 30 percent disability rating is appropriate for disabilities resulting in complete paralysis.  Complete paralysis is defined as involving weakened eversion of the foot with respect to the superficial peroneal nerve.

Pertinent evidence includes a September 2012 VA psychiatric treatment record which reflects that the Veteran was reporting constant tingling, burning, stabbing, and throbbing pain in his left foot.  He stated that those pain symptoms were exacerbated by standing, excessive walking, and by his "dogs and kids hitting it."  He described that his foot was painful particularly in the morning and that when he returned home from work his foot was swollen and hot and was discolored purple and blue.  The Veteran's spouse added that after the Veteran's foot pain increased sometime during the summer of 2011, the Veteran stopped most of his activities, including cooking, walking the dogs, and playing with their children.  The Veteran added that he was less capable of performing repairs around his home and that his concentration seemed decreased.  Subsequent VA treatment records through November 2012 show that these symptoms were treated with a series of nerve block injections in the Veteran's left foot.

During a November 2012 VA examination of his left foot, the Veteran reported general worsening and progression of his left foot symptoms over the previous year.  He reported that current symptoms included essentially constant burning pain, swelling, skin changes, temperature changes, swelling particularly in the morning, and numbness in his toes.  He stated that he continued to ambulate with the help of a cane and that he used a TENS unit to manage his pain symptoms.

On examination, the Veteran's left foot was purplish in color and was discolored in comparison to his right foot.  The left foot was also cold to the touch.  Exquisite pain was elicited to touch on his left lateral ankle and over the peroneal tendons.  Exquisite tenderness was also noted during light palpation over the remainder of the foot, particularly over the dorsal aspect and toes.  Sensation was diminished to light touch over most of the left foot, though most pronounced in the second and third toes.  An MRI of the left foot revealed os trigonum with very mild reactive edema within associated syndesmosis with a mild amount of surrounding fluid, which was likely stress related.

The examiner diagnosed left foot plantar fasciitis, status-post fracture of the cuboid of the left foot, and CRPS of the left foot.  The examiner expressed clarified that the CRPS disorder constitutes a distinct diagnosis and that the Veteran's conditions impacted the Veteran's occupational functioning to the extent that he required a cane and had limited ability to stand and bear weight.  In a January 2013 addendum, the examiner added that the Veteran's left foot CRPS was being manifested by pain reported by the Veteran as being four to five out of 10 in severity on a routine basis and seven out of 10 during flare-ups.  Based on those findings, the examiner opined that the Veteran's CRPS was moderately severe and involved the left superficial peroneal nerve.

In a December 2012 statement, the Veteran reported ongoing left foot pain and that he required the assistance of a cane for walking.  He reported also that he had difficulty sleeping at night, apparently due to his foot symptoms.  He stated that he has missed many days of work, missed his children's school activities, and was generally unable to perform tasks.

Subsequent VA treatment records through August 2013 indicate continued progression of the Veteran's symptoms.  During treatment in February 2013, the Veteran reported overall worsening of the pain and swelling in his foot, as well as new symptoms which included sensitivity to touch, cold, and pressure; redness and swelling; atrophy; shininess of skin; hair loss; and decreased growth of the second toenail.  An examination at that time revealed decreased left foot motion consisting of the absence of left foot dorsiflexion, plantar flexion to 25 degrees, inversion to 18 degrees, and eversion to 6 degrees.  During follow-up treatment later that month, he reported that he had missed three days of work the previous week due to his left foot pain.  The Veteran's dosage of Gabapentin was increased.  During VA treatment in August 2013, the Veteran reported that pain symptoms had begun to radiate from his left foot up to the mid-shin level of his left leg.  He stated that he continued to use a cane and a knee scooter to move around.

Concurrent with the above VA treatment, a statement received from the Veteran's co-worker V.R., received in July 2013, describes that the Veteran was often observed wincing or cringing due to pain and that he was often required to leave work early because of his pain symptoms.  V.R. stated also that the Veteran often required assistance from his co-workers in performing tasks that involved carrying objects and escorting patients around the hospital.  V.R. stated that she personally observed the Veteran's feet appearing "beet red and swollen".

In a January 2014 letter, the Veteran's treating VA physician, Dr. E.E., expressed that the Veteran's left foot disorder worsened significantly over the past three years and was manifested by constant and severe pain and swelling.  Dr. E.E. observed further that the Veteran's condition had progressed to the point that the Veteran was minimally ambulatory on his left foot and was unable to ambulate without the assistance of a scooter or cane.  Indeed, Dr. E.E. commented that the Veteran had come to rely heavily on his scooter.  The examiner commented also that the CRPS was progressing up his leg.

During VA treatment in February 2014, the Veteran reported that he was falling on stairs on a daily basis due to apparent difficulty bearing weight and ambulating on his left foot.  Still, he reported that he was working full time with the assistance of adaptive equipment, including his cane and kneel walker.  A physical examination of the left foot revealed severely limited and painful motion of the ankle, although specific range of motion findings are not reported.  He demonstrated ambulation on a single point cane that appeared to place significant upper extremity weight on the cane and decreased weight bearing on the left lower extremity.  The Veteran reported and demonstrated that he was able to transfer independently from supine to seated position, seated to standing position, and floor to standing position.

During follow-up VA treatment in March 2014, the Veteran reported ongoing and worsening left foot pain which he had a difficult time controlling.  Later that month, the Veteran was seen for a March 2014 VA examination.  At that time, he described shooting pain that traveled from his left foot to mid-calf level in his left leg.  He also reported paresthesias and numbness in the foot.  Pain symptoms were described as being five out of 10 at best and nine out of 10 at worst.  He reported that he has had multiple falls secondary to his CRPS and that the pain symptoms disrupted his sleep.  He also reported that his foot was sometimes red and hot and pale and cold at other times.  In terms of functioning, the Veteran reported that he missed one day of work per week due to left foot pain.  He stated that he continued to use a scooter at work and that he was unable to walk on his left foot.

An examination of the left foot revealed decreased muscle strength during ankle plantar flexion and ankle dorsiflexion movements.  Reflexes in the left ankle were hypoactive.  Despite reported symptoms of paresthesias and numbness, sensation in the left foot during the examination was actually normal during the examination.  Still, demonstrated gait was antalgic, favored the left side, and was marked by the Veteran holding onto structures for support.  The examiner opined again that the Veteran's disability involved moderate incomplete paralysis of the superficial peroneal nerve.

An August 2014 VA treatment record reflects ongoing complaints of flare-ups in the Veteran's left foot and lower extremity.  An examination performed at that time revealed swelling and thinning of the skin on the left foot.  Involuntary muscle twitching was observed in the toes.  Light palpation was productive of extreme tenderness over the entire left foot.  The treating physician, who is also the Veteran's supervisor, expressed that he has observed a marked functional decline in the Veteran over the last year.

VA examinations of the Veteran's left foot have shown consistently that the Veteran's CRPS has been manifested by various symptoms that appear to be attributable to neurological involvement in the Veteran's left foot.  Such symptoms include exquisite pain; sensitivity to cold, touch, and pressure; periods of numbness; involuntary muscle twitching; diminished left foot motion, swelling, and discoloration.  Those symptoms appear to have resulted in severe occupational and functional impairment marked by the Veteran practically being unable to bear weight on his left foot and falling.  Indeed, the Veteran has been observed during VA examinations using a cane or knee scooter and reaching out and holding onto structures for support while ambulating.  The Veteran has reported that the severity of his pain prevents him at times from falling and staying asleep.  His spouse, co-worker, and supervising physician have all reported credibly that the Veteran has shown diminishing function around the house and at work and is often unable to perform tasks independently because of his inability to bear weight on his left foot.  The Veteran also reported credibly that his pain symptoms cause him to frequently miss days at work, and also, present difficulties with activities around his home and participating in social activities with friends and family.  In view of the foregoing symptomatology, the Board finds that the Veteran's left CRPS is manifested by a high degree of paralysis of the musculocutaneous nerve (superficial peroneal) and severe pain and other loss of function which essentially renders the Veteran unable to bear weight on his left foot and be dependent on assistive devices for ambulating.  On that basis, the degree of neurological involvement attributable to his left foot CRPS appears to be consistent with complete paralysis of the musculocutaneous nerve (superficial peroneal).  As such, the criteria for the assignment of a 30 percent disability rating under DC 8622 are met.

The Board is obligated ordinarily to consider the application of other provisions of the code in rating the Veteran's disability.  Schafrath, 1 Vet. App. 589.  However, under the so-called "amputation rule," the combined disability rating for orthopedic disabilities of an extremity shall not exceed the rating for the amputation at the elective level were amputation to be performed.  38 C.F.R. § 4.68.  Pertinent to this case, an amputation or total loss of use of the foot warrants a 40 percent disability rating and no more.  38 C.F.R. § 4.71a, DC 5167.

Notably, a separate 20 percent disability rating is in effect, pursuant to the rating criteria under DC 5284, for residuals of a left foot cuboid stress fracture with plantar fasciitis.  Taking into consideration this separate 20 percent disability rating that is already in effect, assigning a 30 percent disability rating for the Veteran's left foot CRPS results in a combined 40 percent disability rating for all disabilities attributable to the Veteran's left foot.  38 C.F.R. § 4.25.  The assignment of a disability rating any higher than 30 percent for the Veteran's left foot CRPS would cause the combined rating for the Veteran's left foot to exceed impermissibly the rating that would be granted for actual loss or amputation of the left foot.  For this reason, and as the Board has awarded the highest possible rating for the Veteran's left foot CRPS, consideration of the application of the other rating criteria is not necessary.

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009), in which the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As noted above, the Veteran's left foot disabilities appear to cause some degree of impairment in the Veteran's ability to perform his occupational duties.  Nonetheless, the Veteran has not argued, nor does the record reflect, that the Veteran's disabilities have rendered him totally unemployable.  Rather, the evidence indicates that the Veteran has been able to maintain his employment as a nursing assistant.  Accordingly, an implied or express claim for TDIU has not been raised.

In sum, the evidence supports the assignment of a 30 percent initial disability rating, and no more, for the Veteran's left foot CRPS.  To that extent, this appeal is granted.


ORDER

An initial disability rating of 30 percent for left foot CRPS is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


